Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in response to the Information disclosure statements (IDSs) filed 3/10/2022 and 3/14/2022; and the Quick Path Information Disclosure Statements (QPIDS) filed 3/17/2022.  The purpose of this Office Action is to consider the abovementioned IDSs, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. Corrected Notice of Allowance) mailed on 3/9/2022, except the section of “Information Disclosure Statement”, wherein the abovementioned IDSs will be considered.  No additional reference will be added in this Office Action.
In addition, in the below section of “Information Disclosure Statement”, the IDS filed 11/22/2021 was already attached to the Notice of Allowance mailed on 12/15/2021; the IDS filed 12/14/2021; 1/4/2022; and 1/11/2022 were already attached to the Corrected Notice of Allowance mailed on 2/3/2022; and the IDS filed 3/3/2022 were already attached to the Corrected Notice of Allowance mailed on 3/9/2022.  Accordingly, the  abovementioned IDSs filed 11/22/2021; 12/14/2021; 1/4/2022; 1/11/2022; and 3/3/2022 will not be attached again to this office action.  Only the abovementioned IDSs filed 3/10/2022 and 3/14/2022; and the QPIDS filed 3/17/2022 will be attached.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 has been considered by the Examiner except Cite No. 1, 7, and 8 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where they were lined through because these publication were previously considered by the Examiner in the IDS filed 12/14/2021.  (This is new).

The information disclosure statement (IDS) submitted on 3/14/2022; and 3/17/2022 has been considered by the Examiner.  (This is new).

The information disclosure statement (IDS) submitted on 3/3/2022 has been considered by the Examiner.  

The information disclosure statement (IDS) submitted on 12/14/2021 has been considered by the Examiner except Cite No. 2-6 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where they were lined through because the copy of the abovementioned publications in the abovementioned Cite No. 2-6 are blurry and illegible and thus, a legible copy of the abovementioned publications are needed. 


The information disclosure statement (IDS) submitted on 1/4/2022 and 1/11/2022 has been considered by the Examiner. 

	
The information disclosure statement (IDS) submitted on 11/22/2021 has been considered by the Examiner.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance (which is previously stated in the Notice of Allowance mailed on 9/28/2021 and the Corrected Notice of Allowance mailed on 11/10/2021):
The instant invention pertains to a method of treating spinocerebellar ataxia via 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol or a salt thereof.  The instant process is free of the prior art; i.e., novel and non-obvious.
Relevant prior art, which discloses process that is closely related to the instant process, is non-patent literature titled “Effects of the neurotrophic agent T-817MA on oligomeric amyloid-β-induced deficits in long-term potentiation in the hippocampal CA1 subfield”, hereinafter Takamura (see IDS filed 1/17/2020).  The instant process is patentably distinct from the process disclosed in Takamura because the absence of the abovementioned compound to treat spinocerebellar ataxia. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 8-14 are allowed.
Claims 1-7 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626